United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-10521
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CASSIUS JAMES BROWN, also known as Cass,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 4:02-CR-00174-6-A
                      --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Cassius James Brown appeals the sentence he received in

conjunction with his guilty-plea conviction for possession with

intent to distribute more than five kilograms of a substance

containing cocaine.   He asserts that the district court erred in

sentencing him as a career offender under U.S.S.G. § 4B1.1

because he had received misdemeanor sentences for his two state

jail felony convictions pursuant to a Texas Penal Code provision.

Because Brown’s guilty plea to a state jail felony exposed him to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                              No. 03-10521
                                   -2-

the possibility of a sentence of more than one year in prison,

these convictions count as felonies under U.S.S.G. § 4B1.1

despite the fact that Brown received a misdemeanor sentence under

TEX. PENAL CODE § 12.44(a).   See United States v. Rivera-Perez, 322
F.3d 350, 352 (5th Cir.), cert. denied, 123 S. Ct. 2625 (2003).

The judgment of the district court is thus AFFIRMED.